WISS, Judge
(concurring):
I fully concur in the majority opinion. I write only to add that, apart from our agreement with the Court of Military Review that the search in question was unlawful, I consider that holding to be the law of the case in any event, absent a government challenge to it. See United States v. Ravenel, 26 MJ 344, 350 n.5 (CMA 1988); see generally United States v. Lopez, 35 MJ 35, 49 (CMA 1992)(Wiss, J., concurring in the result). Here, there has been no such challenge, even in the pleadings filed in this Court.